DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Pessetto (Reg. No. 48369) on 07/25/2022 (also see interview summary).














	For claim 13
13. (Currently Amended) The circuit of claim 7, wherein the circuit is at the TX end, and wherein: 
the digital signal chain includes the corrector circuitry; and 
digital pre-distortion (DPD) expansion bands are secondary bands.
		For claim 18
18. (Currently Amended) The method of claim 15, 

signal impairments are filtered in the target band, where a defined signal impairment power level is between the signal power levels of the target band and the secondary band; and 
wherein the M-tap FIR filter is configured: 
to attenuate the signal impairments created by the target band to a power level that is below the defined signal impairment power level; and 
to increase signal impairments created by the secondary band to a power level that is also below the defined impairment power level.










REASONS FOR ALLOWANCE
Claims 1-3, 5-8, and 10-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant claims a circuit for use in a system for radio frequency (RF) communication of an RF signal including a target frequency band, the system including a transmit (TX) end, and receive (RX) end, the circuit, comprising: an interface coupled to receive a signal with a signal bandwidth that includes the target band and a secondary band, the secondary band having a signal power that is lower than a signal power of the target band; at one of the TX end and the RX end, an analog signal chain and a digital signal chain, the analog signal chain to operate on an analog signal based on the signal, and the digital signal chain to operate on a digital signal based on the signal: the analog signal chain including analog circuitry that introduces analog signal impairments to the analog signal within the target band and the secondary band, the signal impairments being frequency dependent, the digital signal chain including corrector circuitry to filter the digital signal to correct the analog signal impairments, and to generate a filtered digital signal, and an interface between the digital signal chain and the analog signal chain; and the corrector circuitry, including: an L-tap FIR (finite impulse response) filter, with a number L filter tap elements (L=0,1,2,. . . (L-1)), each with an assigned coefficient from a defined coefficient sequence; the L-tap FIR filter configurable with a defined zero-insertion coefficient sequence of a repeating sub-sequence of a nonzero coefficient followed by one or more zero-inserted coefficients, with a number Nj of nonzero coefficients, and a number Nk of zero-inserted coefficients, so that L=Nj+Nk; and the L-tap FIR filter configurable as an M-tap FIR filter with a nonzero coefficient sequence in which each of the L filter tap elements is assigned a non-zero coefficient, the M-tap FIR filter having an effective length of M=2L nonzero coefficients.
The primary reasons for indicating reasons for allowance is the limitation in combination of all limitations, such as an input digital signal, wherein the secondary band has a signal power that is lower than a signal power of the target band. 
Zhu – US 20110069767
Zhu discloses a transceiver that includes a transmit path, a receive path, and a digital baseband processor, such transceiver is a zero intermediate frequency based transceiver. As illustrated in figure Zhu figure 2, the transceiver receive signal 200 and 204 and comprises an analog signal chain to operate on analog signal and a digital signal chain to operate on digital signal as shown in TX DSP And RX DSP, respectively. TX DSP and RX DSP further comprises pre-equalizer and equalizer to compensate imbalance between transfer function of transmit path 202 and receive path 204, respectively. However, Zhu does not explicitly teach an input digital signal, wherein the secondary band has a signal power that is lower than a signal power of the target band.
Wang – US 20020049798
Wang discloses a zero inserted digital filter that includes at least seven tap FIR filter that receive input data x(n), wherein input data x(n) can be interpolated by factor of M, which means M-1 zeros are inserted between adjacent input samples, Wang also discloses a step of decimation by a factor of M, which means M-1 zeros are dropped. However, Wang does not explicitly disclose an input digital signal, wherein the secondary band has a signal power that is lower than a signal power of the target band.
Hausman – US 5262974
Hausman teaches a reconfigurable FIR filter with a number of filter tap, each with an assigned coefficient from a sequence as shown in figure 2C. Hausman further discloses FIR filter in different modes that can be operated on, including FIR filter implementation in figure 2C having a maximum number of taps is 24 taps in mode SDI, and in mode SSI, which is implementation of figure 2B, indicates that maximum number of tap is 48. However Hausman does not explicitly disclose an input digital signal, wherein the secondary band has a signal power that is lower than a signal power of the target band.
	Therefore, none of the closest found prior art teaches the limitation as required in claims 1, 7, and 15. Accordingly, claims 1-3, 5-8, and 10-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.D./Examiner, Art Unit 2182                                                                                                                                                                                            (571)272-2764

/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182